DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 11/11/2020 have been considered for examination. Claims 1-12 are pending in the instant application. 

With regard to the objections to Specification, Applicant’s arguments filed 11/11/2020 (see page 7 of Remarks) in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Specification other than what are set forth below have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 11/11/2020 (see page 7 of Remarks) in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Claims other than what are set forth below have been withdrawn.


With regard to the 112(b) rejections, Applicant’s arguments filed 11/11/2020 (see page 7 of Remarks) in view of the amendments have been fully considered but are partially persuasive. Thus, the 112(b) rejections other than what are set forth below have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 11/11/2020 (see pages 7-9 of Remarks) in view of the amendments have been fully considered but are not persuasive in view of reasons set forth below.

Regarding claim 1, Applicant argued: 
That is the claimed features identified above as recited in claim 1 involves an aspect
missing in Classon - the base station determines a value of the control format indicator
dynamically based on the pre-configured value and the quantity of symbols occupied by the
physical downlink control channel for facilitate different application scenarios that may involve
different number of symbols occupied by the PDCCH. Classon does not involve such an aspect. 
Classon describes the UE obtains DCI at a predefined position in a subframe, [see e.g.,
Classon at Abstract], At the relied-upon page 12, 4th paragraph, Classon specifically discloses the SIB carries an index number of the subframe containing the predefined position for the DCI.
This technique is distinguished over the claimed features identified above in that the base station does not dynamically determines any control format indicator in the subframe indicating a quantity of symbols occupied by PDCCH as recited in claim 1 because the predefined position is, as its name suggests, is predetermined according to the software protocol as acknowledged by the Office Action. As such, contrary to what is asserted, there is no need for Classon to
determine by the base station a value of the control format indicator indicating the quantity of
symbols occupied by the PDCCH and transmit that information to the UE. 2 at lines 10-30 describing the predefined design in Classon is to accommodate UEs that cannot parse PCFICH information and predefines the position in the subframe for DCI so those UEs can obtain DCI based on its already-possessed knowledge about such positions according to the software protocol]. At least for the reasons set forth above, Classon cannot be understood as disclosing all of the features recited in the amended claim 1, and claim 1 is thus allowable. See Classon at page (see, page 10 of Remarks).
In response to Applicant’s argument, Examiner respectfully disagrees.
Notably, regarding Applicant’s argument “the claimed features identified above as recited in claim 1 involves an aspect missing in Classon - the base station determines a value of the control format indicator ...  the quantity of symbols occupied by the physical downlink control channel for facilitate different application scenarios that may involve different number of symbols occupied by the PDCCH”, Examiner respectfully disagrees. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 only requires, “determines a value of the control format indicator based on the pre-configured value and a quantity of symbols occupied by the PDCCH to be sent in the downlink subframe”. The above-mentioned claim limitation does not require, determines the control format indicator based on the quantity of symbols occupied by the physical downlink control channel for facilitate different application scenarios that may involve different number of symbols occupied by the PDCCH. 
First, Classon clearly teaches, the base station is configured to determine a value of the control format indicator based on the pre-configured value [see, translation copy of Classon, page 12; 4th paragraph, the base station determines a value of the indication information (i.e., the control format indicator based on the first predetermined time domain location obtained from a value read from a wireless communication protocol driver software which is agreed by a wireless communication protocol (i.e., pre-configured value)] and a quantity of symbols occupied by the PDCCH to be sent in the downlink subframe [see, translation copy of Classon, page 13; 2nd paragraph, the base station further continues to transmit/determine indication information (i.e., control format indicator) represented by the PCFICH channel (which is applicable to a non-low-capacity UE) determined based on the number of OFDM symbols occupied by the PDCCH to be sent in a subframe (further see, translation copy of Classon, page 1; 2nd paragraph, the PCFICH is determined for PDCCHS occupying different OFDM symbols)]. 
Second, for the sake of discussion to Applicant arguments “the claimed features identified above as recited in claim 1 involves an aspect missing in Classon - the base station determines a value of the control format indicator ... the quantity of symbols occupied by the physical downlink control channel for facilitate different application scenarios that may involve different number of symbols occupied by the PDCCH”, it should be noted that Classon clearly discloses a scenario where various PDCCH occupying different numbers of OFDM symbols and corresponding PCFICHs and their values to be generated by the different number of OFDM symbols subframe [further see, translation copy of Classon, page 1; 2nd paragraph].
Therefore, Applicant’s the above arguments are moot.

Regarding claim 6, Applicant argued:
[c]laim 6 has been amended similar to claim 1. For a similar rationale to claim 1, claim 6
is also allowable (see page 9 of Remarks)
In response to the above Applicant’s argument, Examiner respectfully disagrees. 
Since claim 6 recites similar features as claim 1 without further patentable features, claim 6 is unpatentable in view of the same reasons set forth above regarding claim 1.  
Thus, Applicant’s the above arguments are moot.

Regarding claims 2-5 and 7-12, Applicant argued:
Claims 2-3, 7-8, and 11-12 depend from respective ones of claims 1 and 6. By virtue of
their dependencies and the individual features they recite, these claims are also allowable. ...
More, Moon and Lee do not appear to cure the aforementioned deficiencies of Classon. Thus, independent claims 1 and 6 are still allowable. Claims 4-5 and 9-10 depend from respective ones of claims 1 and 6. By virtue of their dependencies and the individual features they recite, these claims are also allowable (see page 9 of Remarks)
In response to the above Applicant’s argument, Examiner respectfully disagrees.
Since claims 1 and 6 are unpatentable over the cited references of record as set forth above, patentability of other dependent claims or claims reciting similar features should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable, as set forth below.
Thus, Applicant’s the above arguments are moot.

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “may” in line 9 which can be implied.  See MPEP § 608.01(b).
The abstract contains phrases, “In this case, in a Wideband Coverage Extension (WCE) scenario, ... therefore ... impact on physical downlink control channel (PDCCH) performance is avoided” (lines 8-11) which refer to purported merits of the invention. See MPEP § 608.01(b). Applicant is advised to remove the above-mentioned portions from the abstract.
Appropriate correction is required.

Claim Objections
Claims 2, 3, 5, 9 and 10 are objected to because of the following informality:  

In claim 2, it is suggested to replace “a quantity of symbols ...” (line 8) with “the quantity of symbols ...” for avoiding potential antecedent basis issue.  
In claim 5, it is suggested to replace “at different time” (line 4) with “at different times” for clarity.  
In claim 9, it is suggested to replace “a head subframe” (line 5) and “a discovery signal” (line 7) with “the head subframe” and “the discovery signal”, respectively, for avoiding potential antecedent basis issue.  
In claim 10, it is suggested to replace “when the value of the CFI is 2” (line 3), “at different time” (line 3) and “downlink control information (DCI) in a system message, DCI in a paging message, and DCI in a frame format indicator” with “when the value of the control format indicator (CFI) is 2”, “at different times” (line 3) and “first downlink control information (DCI) in a system message, second DCI in a paging message, and third DCI in a frame format indicator”, respectively. Further, claim 10 recites, “any two of DCI in a system message, DCI in a paging message, and DCI in a frame format indicator” (lines 6-7). It is suggested to replace it with “any two of the first DCI in the system message, the second DCI in the paging message, and the third DCI in the frame format indicator” for avoiding potential antecedent basis issue. 
Claims 3 and 10 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites, “a downlink subframe in a first subframe” (line 3). It is unclear whether “a downlink subframe” is different than “a first subframe” since a subframe (i.e., downlink subframe) cannot be in another subframe (i.e., first subframe). Claim 6 is rejected at least based on the similar ground applied to claim 1. For the examination purpose only, Examiner interprets “a downlink subframe in a first subframe” (line 3) as “a downlink subframe”. 
Claim 5  recites, “DCI in a system message, DCI in a paging message, and DCI in a frame formation indicator” (lines 3-4; lines 6-7). The term “a system message” is not clearly distinguished from “a paging message” and “a frame formation indicator” since the terms “a paging message” and “a frame formation indicator” are message (or indicator) associated with a system, so that they are generally interpreted to be a subset of the term “system message”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). However, the Specification does not clearly redefine theses terms. Claim 10 is rejected at least based on the similar ground applied to claim 5. For the examination purpose only, Examiner interprets it as best understood.
Claims 2-5 and 7-10 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Classon et al (WO 2014063655). Note that Classon was cited by Applicant in the IDS received on 03/10/2020.

Regarding claim 1, Classon teaches, a communication method [see, translation copy of Classon, page 11; 5th paragraph, a method for transmitting downlink control information], comprising: 
determining, by a base station, a pre-configured value [see, translation copy of Classon, page 12; 4th paragraph, the base station determines a pre-configured value by reading a value from a wireless communication protocol driver software which is agreed by a wireless communication protocol (note that the value is preconfigured)]; and 
sending, by the base station, a downlink subframe [see, translation copy of Classon, page 1; 5th paragraph, terminal/base station receives/transmits a first subframe], wherein the downlink subframe carries a control format indicator [indication information (i.e., control format indicator) represented by first predetermined time domain location (see, translation copy of Classon, page 13, 1st paragraph) and PCFICH channel (see, translation copy of Classon, page 13; 2nd paragraph) is received in the first subframe (i.e., the downlink subframe carries a control format indicator)] and a physical downlink control channel (PDCCH) [see, translation copy of Classon, page 11, 5th paragraph; page 12, 2nd paragraph, the PDCCH is on the first two OFDM symbols of the first subframe], and the control format indicator is used to indicate a quantity of symbols occupied by the physical downlink control channel [see, translation copy of Classon, page 11, 6th paragraph; page 12, 4th -5th paragraphs; page 13; 2nd paragraph, the indication information/control format indicator represented by the first predetermined time domain location and the PCFICH channel indicates the number of OFDM symbols occupied by PDCCH (further see, translation copy of Classon, page 2, 2nd paragraph; page 11, 2nd paragraph)]; wherein 
the base station is configured to determine a value of the control format indicator based on the pre-configured value [see, translation copy of Classon, page 12; 4th paragraph, the base station determines a value of the indication information (i.e., the control format indicator based on the first predetermined time domain location obtained from a value read from a wireless communication protocol driver software which is agreed by a wireless communication protocol (i.e., pre-configured value)] and a quantity of symbols occupied by the PDCCH to be sent in the downlink subframe [see, translation copy of Classon, page 13; 2nd paragraph, the base station further continues to transmit/determine indication information (i.e., control format indicator) represented by the PCFICH channel (which is applicable to a non-low-capacity UE) determined based on the number of OFDM symbols occupied by the PDCCH to be sent in a subframe (further see, translation copy of Classon, page 1; 2nd paragraph, the PCFICH is determined for PDCCHS occupying different OFDM symbols)]. 

Regarding claim 2, Classon teaches, “the determining, by the base station, a value of the control format indicator based on the pre-configured value and the quantity of symbols occupied by the PDCCH to be sent in the downlink subframe” as set forth above in claim 1, and Classon further teaches, 
if an accessing terminal is a first-type [see, translation copy of Classon, page 13, 1st paragraph, if a terminal is a low-capability terminal], determining, by the base station, the pre-configured value as the value of the control format indicator [see, translation copy of Classon, page 12; 4th paragraph; page 13; 1st paragraph, the base station determines the first predetermined time domain location based on a value read from a wireless communication protocol driver software which is agreed by a wireless communication protocol (i.e., pre-configured value) (see, page 12; 4th paragraph) as the value of the indication inforamtion]; and
if an accessing terminal user is not a first-type [see, translation copy of Classon, page 13, 2nd paragraph, if a terminal is non- low-capability terminal], determining, by the base station, a quantity of symbols occupied by the PDCCH to be sent as the value of the control format indicator [see, translation copy of Classon, page 12; 4th paragraph; page 13; 1st paragraph, the base station determines the PCFICH channel (i.e., control format indicator) determined based on the number of OFDM symbols occupied by the PDCCH as the indication information], 
 wherein the first-type indicates that a terminal of the first-type is not able to demodulate a physical control format indicator channel (PCFICH) [see, translation copy of Classon, page 13; 1st paragraph, the low- capability terminal (i.e., first-type terminal) cannot receive the PCFICH channel], and the control format indicator is carried by the PCFICH [see, translation copy of Classon, page 1; 2nd paragraph, the indication information (i.e., control format indicator) is transmitted on the PCFICH channel].   

Regarding claim 3, Classon teaches, “determining, by the base station, the pre-configured value”, as set forth above in claim 1, and Classon further teaches,  
determining, by the base station, the pre-configured value based on a stipulation in a standard or a protocol [see, translation copy of Classon, page 11, 6th paragraph; page 12, 4th paragraph, the base station reads/determines a value from a wireless communication protocol driver software which is agreed by a wireless communication protocol (i.e., pre-configured value based on a stipulation in a standard or a protocol].  

Regarding claim 6, Classon teaches, an apparatus [see, translation copy of Classon, FIG. 10; page 26, 6th paragraph, base station],comprising: 
one or more processors [see, translation copy of Classon, FIG. 10; page 26, 6th paragraph, processor 1002]; and 
a computer-readable storage medium storing program instructions [see, translation copy of Classon, page 28, 5th paragraph, computer readable storage medium storing program]; 
wherein, when executed by the one or more processors, the instructions cause the apparatus to perform a method [see, translation copy of Classon, page 28, 5th paragraph, the program, when executed, performs the steps].
Claim 6 is rejected at least based on similar grounds applied to claim 1.

Regarding claim 7, claim 7 is rejected at least based on similar grounds applied to claim 2.

Regarding claim 8, claim 8 is rejected at least based on similar grounds applied to claim 3.

Regarding claim 11, Classon teaches, an apparatus [see, translation copy of Classon, FIG. 9, page 25, 7th-9th paragraphs, terminal], comprising: 
[see, translation copy of Classon, FIG. 9, page 25, 7th-9th paragraphs, processor 92], and 
a computer-readable storage medium storing program instructions [see, translation copy of Classon, page 28, 5th paragraph, computer readable storage medium storing program]; 
wherein, when executed by the one or more processors, the instructions cause the apparatus to perform a method [see, translation copy of Classon, page 28, 5th paragraph, the program, when executed, performs the steps]. 
receiving, a downlink subframe [see, translation copy of Classon, page 1; 5th paragraph, receiving a first subframe]; and 
determining, based on a pre-configured value, a quantity of symbols occupied by a downlink control channel in the downlink subframe [see, translation copy of Classon, page 12; 4th paragraph, obtains/determines the number of symbols occupied by the PDCCH (further see, page 12, 2nd paragraph; page 1, 2nd paragraph) the first physical control format based on a value read from a wireless communication protocol driver software which is agreed by a wireless communication protocol (i.e., pre-configured value)], wherein 
the pre-configured value is defined based on a standard [see, translation copy of Classon, page 11, 6th paragraph; page 12, 4th paragraph, reads/determines a value from a wireless communication protocol driver software which is agreed by a wireless communication protocol (i.e., pre-configured value defined based on a standard] or received through a broadcast channel [see, translation copy of Classon, page 12, 5th paragraph, indication information (i.e., control format indicator) represented by the first predetermined time location corresponding to the predefined first physical control format is obtained by receiving a system information block].  

Regarding claim 12, Classon teaches, the broadcast channel is a system information block SIB [see, translation copy of Classon, page 12, 5th paragraph, the indication information (i.e., control format indicator) represented by the first predetermined time location is obtained by receiving a system information block].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Classon et al (WO 2014063655) in view of Moon et al (US Publication No. 2016/0094326).

Regarding claim 4, although Classon teaches, “determining, by the base station, the pre-configured value”, as set forth above in claim 1, and Classon does not explicitly teach (see, emphasis),   
if the downlink subframe is a head subframe of a discovery signal, determining that the pre-configured value is 2;
if the downlink subframe is a subframe other than the head subframe of the discovery signal, determining that the pre-configured value is 0, 1, 2, or 3; and 
if the downlink subframe is not the discovery signal, determining that the pre-conftgured value is 2 or 3.
However, Moon teaches, if the downlink subframe is a head subframe of a discovery signal, determining that the pre-configured value is 2; if the downlink subframe is a subframe other than the head subframe of the discovery signal, determining that the pre-configured value is 2  [¶0242 and 0246, if the sub-frame is a sub-frame where CSI-RS/discovery signal is transmitted (i.e., if the downlink subframe is a head subframe of a discovery signal or if the downlink subframe is a subframe other than the head subframe of the discovery signal), setting/determining a control formation indicator (i.e., pre-configured value) to 2; note that since the CSI-RS is a discovery signal, a sub-frame where the CSI-RS is transmitted can cover both optional conditions (i.e., if the downlink subframe is a head subframe of a discovery signal; and if the downlink subframe is a subframe other than the head subframe of the discovery signal), Moon teaches, determining the CFI is 2 for the both conditions: if the downlink subframe is a head subframe of a discovery signal; and if the downlink subframe is a subframe other than the head subframe of the discovery signal)]; and
if the downlink subframe is not the discovery signal  [¶0246, if the sub-frame is a sub-frame where the CSI-RS/discovery signal is not transmitted], determining that the pre-configured value is 3 [¶0246, setting/determining the control formation indicator to 3].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-configured value taught by Classon to be determined to be 2 if the downlink subframe is a head subframe of a discovery signal, determining to be 2 if the downlink subframe is a subframe other than a head subframe of the discovery signal, and determining to be 3 if the downlink subframe is not the discovery signal , as taught by Moon to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Classon with enhanced capability of allowing the system to avoid overlapping between a PDDCH region and a CSI-RS resource region [¶0242 and 0246 of Moon].

Regarding claim 9, claim 9 is rejected at least based on similar grounds applied to claim 4.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Classon et al (WO 2014063655) in view of Moon et al (US Publication No. 2016/0094326) and further in view of Ye et al (US Publication No. 2018/0352564) and further in view of Lee et al (US Publication No. 2020/0137669).

Regarding claim 5, although Classon further teaches, when the value of the CFI is a certain number, scheduling, by the base station, a DCI [see, translation copy of Classon, page 14, 5th paragraph to page 15, 1st paragraph, when the first predetermined time domain location equivalent to the PCFICH value is 1, the base station transmits/schedules downlink control information], and Classon in view of Moon further teaches, when the value of the CFI is 2 or 3 [see Moon; ¶0246, setting CFI to 2 or 3], transmits a DCI [¶0244-0246, transmits a PDSCH indicated by a DCI]. Classon in view of Moon does not explicitly teach (see, emphasis), 
scheduling at different time any two of the following: first downlink control information (DCI) in a system message, second DCI in a paging message, and third DCI in a frame format indicator; and 
scheduling, at a same time, any two of the first DCI in a system message, the second DCI in a paging message, and the third DCI in a frame format indicator.  
	However, Ye teaches, scheduling, at different time, any two of multiple DCIs [FIG. 6; ¶0046, multiple DCIs are multiplexed (I.e., scheduling any two of multiple DCIs) within a subframe using a time division multiplexing (i.e., at different time)]; and 
	scheduling, at a same time, any two of multiple DCIs [FIG. 6; ¶0046, multiple DCIs are multiplexed (i.e., scheduling any two of multiple DCIs) within a subframe using a frequency division multiplexing (i.e., at a same time; note that since the time division multiplexing is not applied for multiplexing the DCIs, the DCIs can be set on the same time)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Classon in view of Moon to provide the features, scheduling, at different time, any two of multiple DCIs and scheduling, at a same time, any two of multiple DCIs, as taught by Ye to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Classon in view of Moon with enhanced flexibility in scheduling uplink subframes using a plurality of DCIs with different formats, so that uplink scheduling information for multiple UEs can be transmitted to the UEs, enabling for a communication between eNB and the UEs [¶0028 and 0046 of Ye].
Although Classon in view of Moon and Ye teaches, when the value of the control format indicator (CFI) is 2, scheduling, at different time, any two of multiple DCIs; and when the value of  and scheduling, at a same time, any two of multiple DCIs, as set forth above, Classon in view of Moon and Ye does not explicitly teach (see, emphasis), any two of the first  DCI in a system message and the second DCI in a system message.
However, Lee teaches, any two of the first DCI in a system message [¶0100, DCI to which CE-SI message (i.e., system message) is included] and the second DCI in a paging message [¶0055, page DCI used in a paging message].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Classon in view of Moon and Ye to provide the features, any two of the first  DCI in a system message and the second DCI in a system message, as taught by Lee to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Classon in view of Moon and Ye with enhanced capability of allowing mobile terminals in idle mode to maintain up-to-date system information [¶0056 of Lee].

Regarding claim 10, claim 10 is rejected at least based on similar grounds applied to claim 5.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469